DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	 Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Shinpo Kenichi et al. (JP 2020-046974 A).
In considering claim 1, Shinpo Kenichi et al. discloses all the claimed subject matter, note 1) the claimed  a plurality of circuits each configured to receive an input signal from a sensor is met by the first processing circuit 1011, the second processing circuit 1012 and the third processing circuit 1013 (Figs. 1 and 3, paragraph #0010 to paragraph #0016), 2) the claimed a determination circuit is met by the diagnostic circuit 111 (Figs. 1 and 3, paragraph #0021 to paragraph #0025), 3) the claimed the processing system being configured to set up two or more circuits of the plurality of circuits to serve as two or more processing circuits each configured to subject the input signal to signal processing is met by the first processing circuit 1011, the second processing circuit 1012 and the third processing circuit 1013 (Figs. 1 and 3, paragraph #0010 to paragraph #0016), 4) the claimed the processing system being configured to set up at least one circuit of the plurality of circuits to serve as a reference circuit, the at least one circuit being smaller in number than the two or more processing circuits and being other than the two or more processing circuits is met by the data storage 115 (Figs. 1 and 3, paragraph #0020 to paragraph #0030), and 5) the claimed the determination circuit being configured to, based on a comparison result between an output signal of the determination target circuit and an output signal of the reference circuit, perform abnormality determination to determine whether or not a determination target circuit has an abnormality, the determination target circuit being any one of the two or more processing circuits is met by the comparator 116 which determines there is an abnormality in the processing circuit 101 (Figs. 1 and 3, paragraph #0037 to paragraph #0043).  
In considering claim 2, the claimed wherein the plurality of circuits have same circuit configurations is met by the first processing circuit 1011, the second processing circuit 1012 and the third processing circuit 1013 (Figs. 1 and 3, paragraph #0010 to paragraph #0016).  
In considering claim 3, the claimed wherein the determination target circuit which is subjected to the abnormality determination performed by the determination circuit is changed from one processing circuit of the two or more processing circuits to another processing circuit of the two or more processing circuits over time is met by the sequencer 113 and the reconfiguration control circuit 118 (Figs. 1 and 3, paragraph #0023 to paragraph #0033).  
In considering claim 4, the claimed wherein a parameter regarding the signal processing on the input signal is set in each of the plurality of circuits, and the determination target circuit is changed in accordance with a change in the parameter set in the reference circuit is met by the diagnostic circuit 111 which is used by rewriting the same processing circuit as the diagnostic target by reconfiguration (Figs. 1 and 3, paragraph #0021 to paragraph #0033).  
In considering claim 5, the claimed further comprising: an interface circuit configured to receive the input signal from the sensor and output the input signal to each of the plurality of circuits, and the interface circuit is configured to output, to the reference circuit, an input signal a same as the input signal output to the determination target circuit is met by the synchronous reception unit 112 which outputs the signal to the processing circuit 101 and the input data storage unit 114 together with the temporarily stored signal (Figs. 1 and 3, paragraph #0015 to paragraph #0020).  
In considering claim 6, the claimed wherein the interface circuit is configured to change the input signal to be input to the reference circuit at time intervals according to time intervals at which the determination target circuit is changed is met by the synchronous reception unit 112 which outputs the signal to the processing circuit 101 and the input data storage unit 114 together with the temporarily stored signal (Figs. 1 and 3, paragraph #0015 to paragraph #0020).  
In considering claim 7, the claimed wherein the determination target circuit is changed to avoid a plurality of times of the abnormality determination performed for an identical processing circuit of the two or more processing circuits while the determination circuit performs the abnormality determination for all of the two or more processing circuits is met by determined that there is an abnormality in the processing circuit 101 which is not always reconfigured (Figs. 1 and 3, paragraph #0039 to paragraph #0043).  
In considering claim 8, the claimed wherein the input signal includes image data is met by the external sensor group 10 which includes 2 or more sensors (maybe a camera…) (Fig. 1, paragraph #0010 to paragraph #0011).  
In considering claim 9, the claimed wherein two or more of the input signals each input to a corresponding one of the two or more processing circuits include pieces of image data with different exposure times, and the processing system further includes a synthesizing circuit configured to combine output signals output from the two or more processing circuits is met by the external sensor group 10 which includes 2 or more sensors (maybe a camera…) (Fig. 1, paragraph #0010 to paragraph #0011).  
In considering claim 10, the claimed wherein when the determination circuit determines that at least one processing circuit of the two or more processing circuits is abnormal, at least one remaining processing circuit of the two or more processing circuits performs the signal processing on the input signal is met by the first processing circuit 1011, the second processing circuit 1012 and the third processing circuit 1013 (Figs. 1 and 3, paragraph #0010 to paragraph #0016).  
In considering claim 11, the claimed further comprising: an interface circuit configured to input the input signal from the sensor to each of the plurality of circuits, and when the determination circuit determines that the at least one processing circuit of the two or more processing circuits is abnormal, the interface circuit outputs the input signal, which is to be output to the at least one processing circuit, to the at least one remaining processing circuit of the two or more processing circuits is met by the synchronous reception unit 112 which outputs the signal to the processing circuit 101 and the input data storage unit 114 together with the temporarily stored signal (Figs. 1 and 3, paragraph #0015 to paragraph #0020).  
In considering claim 12, the claimed wherein when the determination circuit determines that the reference circuit is abnormal, the reference circuit is changed to any of the plurality of circuits is met by the pseudo-duplication (Fig. 1, paragraph #0036 to paragraph #0043).  
Claim 13 is rejected for the same reason as discussed in claim 1 above and further the claimed the sensor is met by the external sensor group 10 which includes 2 or more sensors (maybe a camera…) (Fig. 1, paragraph #0010 to paragraph #0011).  
Claim 14 is rejected for the same reason as discussed in claim 13 above and further the claimed a mobile object body on which the sensor system is provided is met by the vehicle (Fig. 1, paragraph #0009 to paragraph #0011).  
Claim 15 is rejected for the same reason as discussed in claim 1 above. 
Claim 16 is rejected for the same reason as discussed in claim 1 above. 
Claim 17 is rejected for the same reason as discussed in claim 3 above. 
Claim 18 is rejected for the same reason as discussed in claim 5 above. 
Claim 19 is rejected for the same reason as discussed in claim 7 above. 
Claim 20 is rejected for the same reason as discussed in claim 8 above. 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kondol et al. (US Patent No. 8,095,257 B2) disclose electronic control apparatus having self-diagnosis function.
	Sayama et al. (US Patent No. 7,890,227 B2) disclose vehicle-mounted electronic control apparatus.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 21, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422